985 F.2d 571
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.George CONTAXIS, Petitioner-Appellant,v.Clifton E. FLOYD, Warden, Respondent-Appellee.
No. 92-55795.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 27, 1993.*Decided Feb. 1, 1993.

Before REINHARDT, CYNTHIA HOLCOMB HALL and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
George Contaxis, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2241 habeas petition.   He contends that prison authorities erroneously denied him the opportunity to appear before the United States Parole Commission to demonstrate his eligibility for parole.   We review the district court's decisions on habeas petitions de novo.   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.), cert. denied, 488 U.S. 982 (1988).   We have jurisdiction pursuant to 28 U.S.C. § 2253 and we affirm.


3
Under the Sentencing Guidelines, a federal criminal defendant sentenced after November 1, 1987 for an offense committed after November 1, 1987 is no longer eligible for parole.   Sentencing Reform Act of 1984, Pub.L. No. 98-473;   see Stange v. United States Parole Commission, 875 F.2d 760, 761 (9th Cir.1989).   Contaxis was sentenced on January 25, 1991 for an offense which concluded on September 28, 1988, and is therefore subject to the Sentencing Guidelines.


4
Therefore, Contaxis is not eligible for parole and the district court properly denied his habeas petition.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3